14 F.3d 597NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Marion William DODSON, Jr., Defendant-Appellant.
No. 92-6809.
United States Court of Appeals, Fourth Circuit.
Dec. 23, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Marion William Dodson, Jr., appellant pro se.
Christine Fay Wright, Office of the United States Attorney, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying his motion for specific enforcement of the paragraph in his plea agreement providing that the government reserved the right to move for a substantial assistance departure at or after sentencing, pursuant to sentencing guideline section 5K1.1* or Fed.R.Crim.P. 35(b), if it found that such a motion was warranted.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Dodson, No. CR-91-111-A (E.D. Va.  July 17, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 United States Sentencing Commission, Guidelines Manual, Sec. 5K1.1 (Nov.1992)